Slip Op. 20-19

                 UNITED STATES COURT OF INTERNATIONAL TRADE


 INVENERGY RENEWABLES LLC,

                   Plaintiff,

           and

 SOLAR      ENERGY     INDUSTRIES
 ASSOCIATION, CLEARWAY ENERGY
 GROUP LLC, EDF RENEWABLES, INC. and
 AES DISTRIBUTED ENERGY, INC.,

                  Plaintiff-Intervenors,
           v.

 UNITED STATES OF AMERICA, OFFICE                  Before: Judge Gary S. Katzmann
 OF THE UNITED STATES TRADE                        Court No. 19-00192
 REPRESENTATIVE, UNITED STATES
 TRADE REPRESENTATIVE ROBERT E.
 LIGHTHIZER, U.S. CUSTOMS AND
 BORDER PROTECTION, and ACTING
 COMMISSIONER OF U.S. CUSTOMS AND
 BORDER   PROTECTION     MARK   A.
 MORGAN,

                   Defendants,

           and

 HANWHA Q CELLS USA, INC. and AUXIN
 SOLAR,

                   Defendant-Intervenors.

                                           OPINION

[Plaintiffs’ Motion to Show Cause as to Why the Court Should Not Enforce the Preliminary
Injunction is denied.]

                                                                 Dated: February 14, 2020
Court No. 19-00192                                                                         Page 2


John Brew and Larry Eisenstat, Crowell & Moring LLP, of Washington, DC, argued for plaintiff,
Invenergy Renewables LLC and plaintiff-intervenors, Clearway Energy Group LLC and AES
Distributed Energy, Inc. With them on the brief were Kathryn L. Clune, Robert LaFrankie, and
Amanda Shafer Berman.

Matthew R. Nicely, Hughes Hubbard & Reed LLP, of Washington, DC, argued for plaintiff-
intervenor, Solar Energy Industries Association.

Kevin M. O’Brien and Christine M. Streatfeild, Baker & McKenzie LLP, of Washington, DC,
argued for plaintiff-intervenor, EDF Renewables, Inc.

Stephen C. Tosini, Senior Trial Counsel, Commercial Litigation Branch, Civil Division, U.S.
Department of Justice, of Washington, DC, argued for defendants. With him on the brief were
Joseph H. Hunt, Assistant Attorney General, Jeanne E. Davidson, Director, and Tara K. Hogan,
Assistant Director.

John M. Gurley, and )ULHGHULNH 6 *ऺUJHQV, Arent Fox LLP, of Washington, DC, argued for
defendant-intervenors. With them on the brief was Diana Dimitriuc Quaia.

       Katzmann, Judge: In this sequel to its prior order and accompanying opinion, Prelim. Inj.

Order and Op., Invenergy Renewables LLC v. United States, 43 CIT __, __, Slip Op. No. 19-

00153 (Dec. 5, 2019), ECF No. 113 (“PI”), the court now returns to a challenge to an agency action

taken by the Office of the United States Trade Representative (“USTR”) regarding the exclusion

of safeguard duties on bifacial solar panels. Plaintiff Invenergy Renewables LLC (“Invenergy”),

joined by Plaintiff-Intervenors Solar Energy Industries Association (“SEIA”), Clearway Energy

Group LLP (“Clearway”), EDF Renewables, Inc. (“EDF-R”), and AES Distributed Energy, Inc.

(“AES DE”) (collectively, “Plaintiffs”), filed a motion for a preliminary injunction to enjoin the

United States, USTR, U.S. Trade Representative Robert E. Lighthizer, U.S. Customs and Border

Protection (“CBP”), and CBP Acting Commissioner Mark A. Morgan (collectively “the

Government”) from implementing the Withdrawal of Bifacial Solar Panels Exclusion to the Solar

Products Safeguard Measure, 84 Fed. Reg. 54,244–45 (USTR Oct. 9, 2019) available at

https://www.federalregister.gov/documents/2019/10/09/2019-22074/withdrawal-of-bifacial-
Court No. 19-00192                                                                            Page 3


solar-panels-exclusion-to-the-solar-products-safeguard-measure (“Withdrawal”).          Invenergy’s

Mot. for Prelim. Inj., Nov. 1, 2019, ECF No. 49. The court granted the motion on December 5,

2019, observing in at prior opinion that “[t]he Government must follow its own laws and

procedures when it acts.” PI at 4. Before the court now is Plaintiffs Invenergy, Clearway, and

AES DE’s Motion to Show Cause as to Why the Court Should Not Enforce the Preliminary

Injunction, Jan. 30, 2020, ECF No. 132 (“Motion”), alleging that the Government’s publication of

Procedures to Consider Retention or Withdrawal of the Exclusion of Bifacial Solar Panels From

the Safeguard Measure on Solar Products, 85 Fed. Reg. 4,756–58 (USTR Jan. 27, 2020) available

at     https://www.federalregister.gov/documents/2020/01/27/2020-01260/procedures-to-consider-

retention-or-withdrawal-of-the-exclusion-of-bifacial-solar-panels-from-the (“Notice”), violates

the court’s PI. For the reasons discussed below, the court denies Plaintiffs’ Motion.

                                        BACKGROUND

         The court presumes familiarity with its opinion accompanying the preliminary injunction

order, 1 and now only briefly addresses the relevant legal and procedural background. See PI.

         Through Presidential Proclamation 9693 issued on January 23, 2018, the President

imposed safeguard duties, designed to protect domestic industry, on imported monofacial and

bifacial solar panels but delegated authority to USTR to exclude products from the duties. 83 Fed.

Reg.     3,541–50   available   at   https://www.federalregister.gov/documents/2018/01/25/2018-

01592/to-facilitate-positive-adjustment-to-competition-from-imports-of-certain-crystalline-

silicon (“Presidential Proclamation”). After a lengthy notice and comment process through which

USTR considered requests for exclusions, USTR decided to exclude bifacial solar panels from



1
      The    full     order      and       accompanying      opinion      are     available      at:
https://www.cit.uscourts.gov/sites/cit/files/19-153.pdf.
Court No. 19-00192                                                                            Page 4


safeguard duties. Exclusion of Particular Products From the Solar Products Safeguard Measure,

84       Fed.      Reg.        27,684–85        (June       13,       2019)       available       at

https://www.federalregister.gov/documents/2019/06/13/2019-12476/exclusion-of-particular-

products-from-the-solar-products-safeguard-measure (“Exclusion”). Four months later, however,

USTR published the Withdrawal of Bifacial Solar Panels Exclusion to the Solar Products

Safeguard Measure, 84 Fed. Reg. 54,244–45 (USTR Oct. 9, 2019) (“Withdrawal”). Absent the

PI, the Withdrawal would have reinstituted safeguard duties on certain bifacial solar panels, with

only nineteen days’ notice to the public, without an opportunity for affected or interested parties

to comment, and without a developed public record on which to base its decision. Id. The

Withdrawal explained that, “[s]ince publication of [the Exclusion] notice, the U.S. Trade

Representative has evaluated this exclusion further and, after consultation with the Secretaries of

Commerce and Energy, determined it will undermine the objectives of the safeguard measure.”

Id. at 54,244.

       Plaintiff Invenergy initiated this case in response to the Withdrawal. Summons, Oct. 21,

2019, ECF No. 1; Invenergy’s Compl., Oct. 21, 2019, ECF No. 13. 2                The Government

subsequently moved for, and the court allowed, USTR to delay the effective date of the Withdrawal

to November 8, 2019. Oct. 25, 2019, ECF Nos. 23, 29. The court then issued a TRO, Nov. 7,

2019, ECF No. 68, and later a PI enjoining the Government from implementing or enforcing the

Withdrawal, including by amending the Harmonized Tariff Schedule of the United States

(“HTSUS”), “until entry of final judgment as to Plaintiffs’ claims against Defendants in this case,”




2
  Throughout the course of this case, several parties moved to intervene as plaintiff- or defendant-
intervenors. See PI at 11–14. Since the PI was issued, Auxin Solar, a domestic manufacturer of
solar panels, also moved to intervene. Consent Mot. to Intervene as Def.-Inter., Feb. 7, 2020, ECF
No. 136. The court granted Auxin Solar’s motion on February 10, 2020. ECF No. 141.
Court No. 19-00192                                                                            Page 5


PI at 57. In so ruling, the court held that the Withdrawal of the Exclusion by the Government,

without appropriate notice and comment, likely violated the Administrative Procedure Act, id. at

42, and likely was arbitrary and capricious, id. at 44. The court ordered that the parties confer and

submit a proposed briefing schedule. Id. at 58.

       On December 19, 2019, Plaintiffs filed the first of four motions for an extension of time to

file the proposed briefing scheduling. Pls.’ Mot. for an Ext. of Time, ECF No. 118. The motion

stated that the parties believed they had reached an agreement in principle which would resolve

the case and asked for additional time to finalize their agreement. Id. at 1–2. The court granted

this motion on December 20, 2019. ECF No. 119. The Plaintiffs filed, and the court granted, three

additional extensions of time based on the same attempt by parties to resolve this case. Pls.’ Mot.

for Ext. of Time, Dec. 27, 2019, ECF No. 121; Order Granting Mot., Dec. 27, 2019, ECF No. 122;

Pls.’ Mot. for Ext. of Time, Jan. 3, 2020, ECF No. 123; Order Granting Mot., Jan. 3, 2020, ECF

No. 124; Pls.’ Mot for Ext. of Time, Jan. 17, 2020, ECF No. 125; Order Granting Mot., Jan. 17,

2020, ECF No. 126.

       On January 21, 2020, the Government filed a Motion for Leave to File a Status Report and

Status Report notifying the court and the other parties in the present case of its publication of “a

notice in the Federal Register, requesting interested party comment regarding whether to withdraw

the exclusion from the safeguard measure pursuant to section 201 of the Trade Act of 1974, 19

U.S.C. § 2251, et seq., for bifacial solar panels contained in Exclusion.” ECF No. 129. The court

granted the Government’s motion on January 24, 2020. ECF No. 130. The Notice was published

three days later, thus initiating the comment period. The Notice acknowledged the court’s PI

“enjoining the U.S. Trade Representative from withdrawing the exclusion on bifacial solar panels

from the safeguard measure.       If the U.S. Trade Representative determines after receipt of
Court No. 19-00192                                                                          Page 6


comments pursuant to this notice that it would be appropriate to withdraw the bifacial exclusion

or take some other action with respect to the exclusion, the U.S. Trade Representative will request

that the Court lift the injunction.” Notice at 4,756. The Notice provided a deadline for comments

of February 17, 2020 and for responses to those comments of February 27, 2020. Id. at 4,757.

       In response, Plaintiffs filed the present Motion on January 30, 2020. Plaintiffs asked the

court to “order Defendants to show cause as to why it should not enforce the PI by ordering USTR

to cease proceedings under the Notice, and instead proceed to briefing on Plaintiffs’ substantive

and procedural claims.” Mem. in Supp. of Mot. to Show Cause as to Why the Court Should Not

Enforce the PI at 12, Jan. 30, 2020, ECF No. 132 (“Pls.’ Br.”). The court ordered Defendants to

respond, Jan. 31, 2020, ECF No. 133, which the Government did on February 7, 2020, Def.’s Resp.

to Invenergy’s Mot. to Show Cause and Mot. to Vacate Withdrawal and Dismiss Case as Moot,

ECF No. 139 (“Def.’s Br.”). In its response, the Government requested that the court deny

Plaintiffs’ motion. Def.’s Br. at 14. The Government included with its response a motion to vacate

the Withdrawal and to dismiss the case as moot. 3 Id. at 1. Defendant-Intervenor Hanwha Q Cells

(“Q Cells”) also requested the court deny the Motion. Def.-Inter. Hanwha Q Cells USA, Inc. Resp.

to Mot. to Show Cause at 11, ECF No. 140 (“Def.-Inter.’s Br.”). Plaintiffs replied on February

11, 2020. ECF No. 143. The court held a hearing on Plaintiffs’ Motion on February 12, 2020.

ECF No. 145. Parties then filed supplemental briefs. Pls.’ Suppl. Submiss’n in Supp. of Mot. to

Show Cause as to Why the Court Should Not Enforce the Prelim. Inj., Feb. 13, 2020, ECF No.

147; Def.’s Resp. to Ct. Order, Feb. 13, 2020, ECF No. 146; Def.-Inter. Hanwha Q Cells USA,

Inc. Resp. to Ct. Order, Feb. 13, 2020, ECF No. 148.




3
 The Government’s motion for vacatur and dismissal have not been fully briefed by the parties.
The court thus does not reach that motion here.
Court No. 19-00192                                                                             Page 7


                                               DISCUSSION

       Before the court is Plaintiffs’ Motion challenging the USTR’s Notice, in which the USTR

“seek[s] public comment on whether the U.S. Trade Representative should maintain the exclusion

of bifacial solar panels from the safeguard measure, withdraw the exclusion, or take some other

action within his authority with respect to this exclusion,” Notice at 4,756. Plaintiffs argue that

the Notice violated the PI. Pls.’ Br. at 7. Plaintiffs contend that the Government “failed to comply

with [the court’s] prohibition” on “‘making effective,’ ‘enforcing,’ or taking any action ‘reflecting

or including’ the withdrawal of the bifacial panel Exclusion ‘until entry of a final judgment as to

the Plaintiffs’ claims against Defendants in this case.’”        Id. (quoting PI at 57). Plaintiffs

characterize the Notice as “a new process intended to consider withdrawal of the exclusion before

the parties have briefed, and the [c]ourt has decided, all of the claims raised . . . .” Id. Plaintiffs

further claim that the Notice constitutes an attempt “to end-run [the PI] by pursuing another

withdrawal through a new administrative process prior to final adjudication of all of Plaintiffs’

claims on the merits.” Id. (citations omitted).

       The Government responds that “USTR did not, and has not, violated the [c]ourt’s

preliminary injunction.” Def.’s Br. at 6. The Government states that the PI enjoins USTR and

CBP from (1) “entering the Withdrawal into effect”; (2) “making any modification to the [HTSUS]

that includes or reflects the Withdrawal”; and (3) “enforcing or making effective the Withdrawal

or any modifications to the [HTSUS] reflecting or including the Withdrawal.” Id. (quoting PI at

57). The Government contends that the Notice violates none of these injunctive orders, as the

Notice (1) “does nothing to enter the [Notice] into effect; (2) “in no way makes any modification

to the HTSUS”; and (3) does not “enforce[] or make[] effective the withdrawal of the bifacial panel

exclusion contemplated by the [Notice].” Id. The Government argues that the PI is not so broad
Court No. 19-00192                                                                           Page 8


as “to prevent USTR from taking any action that relates to bifacial products.” Id. at 9. Further,

the Government notes that “USTR’s notice acknowledged that the USTR was subject to the

[c]ourt’s injunction and that USTR would ‘request that the [c]ourt lift the injunction’ before USTR

takes any action to withdraw the bifacial exclusion.” Id. at 6 (quoting Notice at 4,756).

       The court is unpersuaded by Plaintiffs’ contention that the USTR’s Notice violated the

court’s December 5, 2019 PI. The PI enjoined the Government (1) “from entering the Withdrawal

into effect,” (2) “from making any modification to the [HTSUS] that includes or reflects the

Withdrawal,” and (3) “from enforcing or making effective the Withdrawal or any modifications to

the [HTSUS] reflecting or including the Withdrawal.” PI at 57. This order remains effective

“from the date of issuance of this order [on December 5, 2019] until entry of final judgment as to

Plaintiffs’ claims against Defendants in this case.” Id. The court retains jurisdiction to interpret

and enforce its own orders. See, e.g., In re Shenango Group, 501 F.3d 338 (3rd Cir. 2007); In re

Tomlin, 105 F.3d 933 (4th Cir. 1997). The court concludes that the Government’s Notice did not

violate the text of that order because the Notice does not (1) implement the Withdrawal; (2) modify

the HTSUS; or (3) enforce or make effective the Withdrawal or modifications to the HTSUS

related to the Withdrawal. The Notice does not constitute a final decision to implement the

previous or any new withdrawal of the Exclusion of bifacial solar panels. Instead, the Notice sets

forth procedures for USTR to receive public comments regarding either the “[r]etention” or the

“[w]ithdrawal” of the Exclusion. Notice at 4,756 (inviting “Comments on the Retention or

Withdrawal of the Exclusion of Bifacial Solar Panels”). Thus, no new decision to implement a

withdrawal is currently before the court. Therefore, the court is not persuaded that the Government

has violated the PI; the Motion thus cannot succeed.
Court No. 19-00192                                                                           Page 9


       Further, the court does not now decide the Government’s motion to vacate the Withdrawal

and to dismiss the case. See Def.’s Br. at 1. Plaintiffs are entitled to respond to the Government’s

motion, to which the Government may also reply, under the rules of the court. In the meantime,

the court retains exclusive jurisdiction over the implementation, enforcement, or modification of

the October 19, 2019 Withdrawal until such date as a final judgment is entered in this case.

                                             CONCLUSION

       For the reasons discussed above, the court concludes that the Government has not

violated the PI, and Plaintiffs’ Motion is denied.

       SO ORDERED.

                                                             /s/ Gary S. Katzmann
                                                             Gary S. Katzmann, Judge

 Dated: February 14, 2020
        New York, New York